Morton, J.
The question presented in this case is a very narrow one. The defendant having been defaulted in the superior court at October term 1869, the court ordered that judgment for the plaintiffs should be entered at the end of the term. This order took effect on the last day of the term, and the plaintiffs were then entitled to judgment. The paper filed by the defendant in the clerk’s office, not brought to the notice of the court and not acted on, could not operate to vacate the order of judgment, or to affect the duty of the clerk to enter the judgment of record. The order of the superior court at January term 1870, which is appealed from, was in substance an order directing its clerk to complete his record according to the original order of the court, and according to the facts of the case. It was not erroneous, and cannot be revised by this court. If the defendant has lost any rights, it is by his own loches in not properly presenting his motion for a continuance, and obtaining an adjudication thereon before judgment. Judgment affirmed.